Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 21-23 cancelled.
Claims 1-20 are allowable.
Reasons for Allowance
Claims 1-20 are allowable for the following reasons:
Applicant’s arguments with respect to claims 1-20, have been fully considered and are persuasive.
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Stenberg et al. (US. Pub. 2017/0307887).
Claims 1-10 have already been allowed with reason for allowance as indicated in previous Office Action dated 09/16/2021.
Accordingly, claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious of “a method of planarizing an overcoat layer over a surface-relief structure on a substrate, the method comprising: removing a portion of the overcoat layer using an ion beam at a glancing angle, wherein: the overcoat layer comprises: a plurality of planar surface portions; and a plurality of non-planar surface portions, wherein each of the plurality of non-planar surface portions comprises a first sloped side and a second sloped side facing the first sloped side; the glancing angle is an angle between the ion beam and the plurality of planar surface portions; and the glancing angle is selected such that the first sloped side of each of the 
It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Claims 2-10 are allowed in virtue of dependency of claim 1.
Claim 11 is allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious of “a method of forming an overcoat layer over a surface-relief structure on a substrate…, wherein the surface-relief structure comprises: a plurality of ridges slanted with respect to the substrate; and a plurality of grooves each between two adjacent ridges of the plurality of ridges; depositing in a plurality of processing cycles, a plurality of uniform layers of a first overcoat material on surfaces of the plurality of ridges and bottoms of the plurality of grooves until the plurality of grooves is filled with the first overcoat material, wherein, in each processing cycle of the plurality of processing cycles, a respective uniform layer of the plurality of uniform layers of the first overcoat material is deposited on top surfaces and sidewall surfaces of the plurality of ridges and the bottoms of the plurality of grooves; and depositing, spin-coating, a second overcoat material on the plurality of uniform layers of the first overcoat material deposited in the plurality of processing cycles …” in combination with the rest of the limitation of the base claims.  It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



/KAVEH C KIANNI/Primary Examiner, Art Unit 2883